Citation Nr: 1818505	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  14-24 104A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing loss.

2.  Entitlement to a rating in excess of 20 percent for cervical spine degenerative disc disease.

3.  Entitlement to a compensable rating for left upper extremity radiculopathy prior to May 7, 2014, and in excess of 20 percent thereafter.

4.  Entitlement to a compensable rating for right upper extremity radiculopathy prior to February 10, 2015, and in excess of 20 percent thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Jimerfield, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Board notes that the Veteran indicated he was satisfied with the ratings assigned in regard to the disabilities on appeal during a telephone call with VA in August 2017.  In this regard, an appeal may be withdrawn by an appellant as to any or all issues involved in the appeal at any time before the Board promulgates a decision, but the withdrawal must be explicit, unambiguous, and unless it is done on the record at a hearing, in writing.  38 C.F.R. § 20.204; DeLisio v. Shinseki, 25 Vet. App. 45, 57 (2011).  The Veteran was notified in an August 2017 supplemental statement of the case that he would need to explicitly request withdrawal of the claims in writing, but he has not done so.  Thus, the claims remain before the Board.

The Board also notes that, in a July 2014 VA Form 9, the Veteran indicated that he wished to appeal the lack of separate ratings for bilateral upper extremity radiculopathy as part of his cervical spine claim.  Subsequently, in September 2014, the RO granted a separate 20 percent rating for left upper extremity radiculopathy, effective May 7, 2014.  Then, in August 2017, the RO granted a separate 20 percent rating for right upper extremity radiculopathy, effective February 10, 2015.  As the Veteran is presumed to be seeking the maximum available benefit for a disability, the entirety of the bilateral upper extremity rating claims remain before the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Murphy v. Shinseki, 26 Vet. App. 510, 514 (2014).

FINDINGS OF FACT

1.  The Veteran's hearing loss has been manifested by no worse than level I hearing loss in both ears.

2.  The Veteran's cervical spine degenerative disc disease has not been manifested by cervical spine forward flexion limited to 15 degrees or less, ankylosis of the entire cervical spine, or incapacitating episodes prescribed by a physician.

3.  Since April 28, 2010, the Veteran's left upper extremity radiculopathy has been manifested by mild incomplete paralysis, but not moderate incomplete paralysis.

4.  Since December 29, 2009, the Veteran's right upper extremity radiculopathy has manifested by mild incomplete paralysis, but not moderate incomplete paralysis.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for hearing loss have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.85, 4.86, Diagnostic Code (DC) 6100 (2017).

2.  The criteria for a rating in excess of 20 percent for cervical spine degenerative disc disease have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, DC 5237 (2017).

3.  Since April 28, 2010, the criteria for a 20 percent rating, but not higher, for left upper extremity radiculopathy have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, DC 8513 (2017).

4.  Since December 29, 2009, the criteria for a 20 percent rating, but not higher, for right upper extremity radiculopathy have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, DC 8510 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

General Rating Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Hearing Loss

The Veteran contends that his service connected hearing loss is compensably disabling.  In this regard, the Veteran's wife submitted a statement in February 2010 in which she reported that the Veteran's hearing had worsened and that he always had the television volume turned up high.

Disability evaluations for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Examinations are conducted using the controlled speech discrimination tests together with the results of the pure tone audiometry test.  See 38 C.F.R. § 4.85.  The results are analyzed using tables contained in 38 C.F.R. § 4.85, DC 6100.

The rating schedule for hearing loss provides that evaluations of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000 and 4000 cycles per second (Hertz).  To evaluate the degree of disability from defective hearing, the rating schedule established eleven auditory acuity levels designated from level I for essentially normal acuity through level XI for profound deafness.  38 C.F.R. § 4.85, DC 6100.  

38 C.F.R. § 4.86(a) provides that when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  The provisions of 38 C.F.R. § 4.86(b) provide that when the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

The Veteran was afforded a VA audiological examination in regard to this claim in November 2009.  During the examination, the Veteran reported he had difficulty understanding conversational speech and television programs.  The examiner reported the following pure tone thresholds, in decibels:




November 2009

HERTZ

1000
2000
3000
4000
AVG.
RIGHT
25
20
65
85
48.75
LEFT
15
20
75
100
52.5

The average pure tone threshold was 48.75 in the right ear and 52.5 in the left ear.  Speech discrimination revealed scores of 94 percent in the right ear and 94 percent in the left ear.  The results correspond to level I hearing loss in the right ear and level I hearing loss in the left ear.  When combined, the results reflect a noncompensable disabling evaluation for the Veteran's hearing loss.  38 C.F.R. § 4.85.  In addition, the findings do not show an exceptional pattern of hearing impairment and, thus, 38 C.F.R. § 4.86 is not applicable.  38 C.F.R. §§ 4.85, 4.86, DC 6100.

Thereafter, the Veteran reported in a July 2014 VA Form 9 that his hearing loss has worsened, his wife had to talk louder for him to understand her, and that he needed the television volume turned up.  Based on the Veteran's report of additional loss in hearing acuity subsequent to the November 2009 VA examination, the RO scheduled him for another examination.  However, the Veteran called the RO in August 2017 to cancel the examination as he did not want to attend another VA examination.  Consequently, this disability will be rated based on the evidence of record.

The Board finds a compensable rating for this disability is not warranted at any point during the appeal.  Although the Veteran contends that his hearing loss should be rated at a compensable level, the mechanical hearing testing of record shows that his hearing loss is correctly evaluated as noncompensably disabling.  Additionally, the functional effects of the hearing loss reported by the Veteran and his wife are contemplated by the hearing loss rating schedule.

The Board has considered the benefit-of-the-doubt rule.  However, because the preponderance of the evidence is against the Veteran's claim for a compensable rating for hearing loss, the benefit-of-the-doubt rule is not applicable.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  Therefore, a compensable rating is not warranted.

Cervical Spine Degenerative Disc Disease

The Veteran contends that his cervical spine disability should be rated higher than 20 percent disabling.  In this regard, the Veteran's wife submitted a statement in February 2010 in which she reported that the Veteran exhibited signs that his neck pain had worsened since it was previously evaluated by VA, including with increased restlessness and pain.  She also reported that he has more difficulty with performing chores and feels depressed at times due to the limits the disability places on his activities.  Thereafter, in a July 2014 VA Form 9, the Veteran reported that his cervical spine pain has worsened and is constant.  He also stated that his neck pain requires him to use medication to allow him to sleep.

Cervical spine disabilities are evaluated under DCs 5235 to 5243 using the general rating formula, unless evaluating intervertebral disc syndrome based on incapacitating episodes.  Under the General Rating Formula for Diseases and Injuries of the Spine, the criteria for a rating of 10 percent are forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  The criteria for a rating of 20 percent are forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The criteria for a 30 percent rating are forward flexion of the cervical spine to 15 degrees or less; or favorable ankylosis of the entire cervical spine.  The criterion for a 40 percent rating is unfavorable ankylosis of the entire cervical spine.  The criteria for a 100 percent rating are unfavorable ankylosis of the entire spine. 

Under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, incapacitating episodes having a total duration of at least one week, but less than two weeks during 12 months are rated at 10 percent.  Incapacitating episodes having a total duration of at least two weeks, but less than four weeks during 12 months are rated at 20 percent.  Incapacitating episodes having a total duration of at least four weeks, but less than six weeks during 12 months are rated at 40 percent.  Incapacitating episodes having a total duration of at least six weeks during 12 months are rated at 60 percent.  An incapacitating episode is a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  Note 1, following the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; see also 38 C.F.R. §§ 4.45, 4.59.  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Veteran was first examined by VA in regard to this claim in January 2010.  During the examination, the Veteran reported experiencing flare-ups of his neck disability which result in increased pain, weakness, fatigue, speed, and incoordination.  The examiner found that the Veteran's cervical spine had forward flexion to 30 degrees.  The examiner noted that the Veteran experienced pain on motion after three repetitions, but reported that it did not result in any additional loss of range of motion.  The examiner found that the Veteran did not exhibit true fatigability, weakness, lack of endurance, or incoordination due to this disability.  He concluded that pain on repetitive movement was the primary functional impact experienced by the Veteran due to his cervical spine disability.

Thereafter, the Veteran was afforded a second VA examination in regard to this claim in May 2014.  During the examination, the Veteran reported experiencing constant neck pain with flare-ups two or three times per week that last approximately a half-hour.  The examiner found that the Veteran had forward flexion to 45 degrees with pain beginning at 45 degrees.  She also reported that he experiences pain on palpation of the cervical spine.  She reported that the Veteran did not experience additional limitation in range of motion on repetitive testing.  The examiner further reported that the Veteran was not experiencing a flare-up at the time of the examination and that she could not estimate his additional loss of range of motion during flare-ups without resorting to mere speculation.  She found that the Veteran's experiences functional loss of less movement than normal, weakened movement, and pain on movement.

Subsequently, the Veteran was afforded another VA examination in regard to this claim in February 2015.  The Veteran reported experiencing functional loss of limitation in his neck rotation and extension due to pain.  He also reported experiencing flare-ups two or three times per day lasting 15 minutes each and that result in pain of seven or eight out of ten in severity.  The examiner reported that the Veteran has forward flexion to 45 degrees with pain beginning at zero degrees.  The examiner stated that the examination supported the Veteran's reports of functional loss during flare-ups.  He also stated that the examination was not conducted during a flare-up and that the Veteran was unable to estimate the impact flare-ups have on his range of motion.  The examiner reported that the Veteran does have IVDS of the cervical spine, but stated that he had not had any episodes requiring bed rest prescribed by a physician over the preceding 12 months.  In addition, the examiner reported that there was no additional limitation on repetitive motion testing.  He also denied the presence of pain on weight-bearing and ankylosis.  

Thereafter, the RO determined in July 2017 that another examination was needed to evaluate this disability to comply with the precedential decision of the United States Court of Appeals for Veterans Claims (Court) in Correia v. McDonald, 28 Vet. App. 158 (2016) (instructing that VA orthopedic examinations should include tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing (if applicable) and, if possible, with the range of the opposite undamaged joint).  However, the Veteran told the RO in August 2017 to cancel the scheduled examination as he did not want to attend another VA examination.  Consequently, this disability will be rated based on the evidence of record.

The Board finds that a rating in excess of 20 percent for the Veteran's cervical spine disability is not warranted.  In this regard, the evidence of record does not show that the Veteran's cervical spine disability has manifested in forward flexion limited to 15 degrees or less, ankylosis, or episodes of IVDS requiring bed rest prescribed by a physician.  While the Veteran and his wife have consistently reported that he experiences painful motion and flare-ups of this disability, such impairment is contemplated by the 20 percent rating already assigned for this disability.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, DC 5237; DeLuca, 8 Vet. App. at 202.  In addition, the evidence of records does not show objective evidence of pain on movement such that the Veteran's functional range of motion, even during flare-ups, is indicative of a rating in excess of 20 percent.  Although the Veteran reported pain on zero degrees upon range of motion testing, he does not appear to have functional impairment of the cervical spine warranting a higher rating.  Furthermore, while the Veteran has reported experiencing depression and sleep impairment due to his cervical spine disability, he is already compensated for symptoms of depressed mood and chronic sleep impairment by the rating assigned for his service-connected post-traumatic stress disorder.  See 38 C.F.R. § 4.14.

In sum, the preponderance of the evidence is against the claim for a rating in excess of 20 percent for a cervical spine disability, there is no doubt to be resolved, and a higher rating is not warranted.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Bilateral Upper Extremity Radiculopathy

The Veteran contends that he is not properly compensated for his bilateral upper extremity radiculopathy which he experiences due to his service-connected cervical spine disability.  In this regard, he reported in a July 2014 VA Form 9 that his upper extremities have become weaker to the extent that he has difficulty lifting a gallon of milk.

The Veteran's left upper extremity radiculopathy is rated under DC 8513 for paralysis of all radicular groups.  Under DC 8513, mild incomplete paralysis of the minor arm warrants a 20 percent rating; moderate incomplete paralysis of the minor arm warrants a 30 percent rating; severe incomplete paralysis of the minor arm warrants a 40 percent rating; and complete paralysis of the minor arm warrants a 60 percent rating.

The Veteran's right upper extremity radiculopathy is rated under DC 8510 for upper radicular group for paralysis.  Under DC 8510, mild incomplete paralysis of the major (dominant) arm warrants a 20 percent rating; moderate incomplete paralysis of the major arm warrants a 40 percent rating; severe incomplete paralysis of the major arm warrants a 50 percent rating; and complete paralysis of the major arm warrants a 70 percent rating.

In addition, an effective date for an increased rating should not be assigned mechanically based on the date of a diagnosis.  Rather, all of the facts should be examined to determine the date that the disability first manifested.  Accordingly, the effective date for an increased rating, initial rating, or staged rating is predicated on when the increase in the level of disability can be ascertained.  Swain v. McDonald, 27 Vet. App. 219, 224 (2015); DeLisio v. Shinseki, 25 Vet. App. 45, 56 (2011).  In determining when an increase is "factually ascertainable," all of the evidence must be considered, including testimonial evidence and expert medical opinions, and an effective date must be assigned based on that evidence.  See McGrath v. Gober, 14 Vet. App. 28, 35-36 (2000); VAOPGCPREC 12-98.  Thus, "it is the information in a medical opinion, and not the date the medical opinion [that] was provided that is relevant when assigning an effective date."  Tatum v. Shinseki, 24 Vet. App. 139, 145 (2010); see also Young v. McDonald, 766 F.3d 1348 (Fed. Cir. 2014).

Post-service VA treatment records associated with the record in January 2015 reflect that, during the period on appeal, the Veteran was first found to experience right upper extremity radiculopathy related to his cervical spine during treatment for related numbness and pain on December 29, 2009.  In addition, such records show that, during the period on appeal, the Veteran was first noted to experience left upper extremity radiculopathy related to his cervical spine during treatment for related pain on April 28, 2010.

The first VA examination of record addressing the nature and severity of the Veteran's upper extremity radiculopathy was conducted in May 2014.  The examiner found that the Veteran's bilateral upper extremities were normal in strength, reflexes, and sensitivity to light touch.  The examiner concluded that the Veteran experienced mild incomplete paralysis of the upper left extremity and no abnormalities in his right upper extremity.

The Veteran was afforded another examination in regard to these claims in February 2015.  The examiner found that the Veteran's bilateral upper extremities were normal in strength and reflexes.  However, the examiner also found that the Veteran experiences mild intermittent pain, paresthesias, and numbness in both his upper extremities.  The examiner concluded that the Veteran experienced mild incomplete paralysis of the upper left extremity, but that his right upper extremity symptomatology is unrelated to his cervical spine disability.

The Board finds that, during the period on appeal, the evidence of record shows that the Veteran began experiencing compensably disabling right upper extremity radiculopathy due to his cervical spine disability in December 29, 2009.  In this regard, a VA treatment record notes right upper extremity numbness and pain attributed to radiculopathy on such date.  In addition, the Veteran's VA treatment records show that he began experiencing left upper extremity radiculopathy on April 28, 2010.  After reviewing all of the relevant clinical evidence and subjective complaints, the Board finds that the evidence supports a compensable rating for the Veteran's right upper extremity radiculopathy as of December 29, 2009 and a compensable rating for left upper extremity radiculopathy as of April 28, 2010 based on the credible reports of the Veteran during treatment and the findings of his treatment providers.  38 C.F.R. § 4.124a, DCs 8510, 8513; see also Swain, 27 Vet. App. at 219.

However, at no point does the record show that the Veteran experienced moderate incomplete paralysis of his left or right upper extremities.  In this regard, the Veteran's treatment records do not show that such radiculopathy was moderate in severity.  In addition, after conducting relevant diagnostic testing, neither of the VA examiners found that he experiences symptoms of these disabilities that are more than mild in severity.

After resolving reasonable doubt in the Veteran's favor, the evidence of record shows that, during the period on appeal, the Veteran began experiencing mild right upper extremity radiculopathy due to his cervical spine as of December 29, 2009 and left upper extremity radiculopathy due to his cervical spine as of April 28, 2010.  In consideration of this evidence, the Board finds that a rating of 20 percent, but no higher, is warranted for these disabilities as of such dates.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

ORDER

A compensable rating for bilateral hearing loss is denied.

Entitlement to a rating in excess of 20 percent for cervical spine degenerative disc disease is denied.

From April 28, 2010, a rating of 20 percent, but no higher, for left upper extremity radiculopathy is granted, subject to the laws and regulations governing the payment of monetary benefits.

From December 29, 2009, a rating of 20 percent, but no higher, for right upper extremity radiculopathy is granted, subject to the laws and regulations governing the payment of monetary benefits.


____________________________________________
A.J. Spector
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


